Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020, 04/01/2021, and 06/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1 recites “the nipple relative to an alignment feature” in lines 12-13 and should be “the nipple relative to [[an]] the alignment feature”.
Claim 1 recites “one of the corrugation valleys lies over each of the one or more annular grooves.” and should be “one or more of the corrugation valleys lies over each of the one or more annular grooves.” to avoid confusion that only one valley lies over more than one groove. 
Claim 3 recites “the one or more annular crimping points” in lines 2-3 and should be “

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crompton et al. (US 2016/0138738 A1 hereinafter “Crompton”).
In regard to claim 1, Crompton discloses a kit (Figs. 15 and 16, all of the parts shown can be reasonably interpreted as a kit) comprising: 
a length of annular corrugated stainless steel tubing (Fig. 16, tube 50 is corrugated as shown and in paragraphs [0001] and [0002] discloses the tubing can be stainless steel) comprising: 
a plurality of corrugation peaks (Fig. 16, 50 has corrugation peaks defined by the portions between ribs 67, 68, 69, and 66); and 
a plurality of corrugation valleys (Fig. 16, valleys defined by the grooves of 50 formed by ribs 67, 68, 69, and 66), the plurality of corrugation valleys defining an inner diameter (Fig. 16, the indicated valleys define an inner diameter of 50) and having a uniform longitudinal valley-to-valley distance (See image below, the valleys define at least one uniform distance between each valley in the longitudinal distance); and 
a fitting (Fig. 15, fitting 12) comprising: 
a nipple (Fig. 16, the nipple of 12 connected to 50) having an outer diameter capable of insertion within the inner diameter of the length of CSST (Fig. 16 shows the nipple of 12 inserted into the inner diameter of 50); and 
one or more annular crimping grooves along a radially-outer surface of the nipple (Fig. 16, grooves at 69 and 42); and 
an alignment feature on an outer surface of fitting (Fig 16, groove 39 is at least an alignment feature similar to the applicant’s invention of an alignment feature defined by a groove 210 shown in Fig. 3); 
wherein the one or more annular crimping grooves are positioned along the nipple relative to the alignment feature (Fig. 16, 69 and 42 are positioned along the nipple relative to groove 39) such that when one or more selected from the group consisting of a crimping jaw (Fig. 16, 55 is a crimping jaw that crimps 50 as shown) and a cut end of the length of CSST (Fig. 16, cut end of 50 and in [0006] discloses the tubes are cut to a desired length) contacts the alignment feature (Fig. 16, 55 at 66 contacts the groove 39 such that the 69, 68, and 67 are radially aligned with the indicated crimping grooves), one or more of the corrugation valleys lies over each of the one or more annular grooves (Fig. 16, each valley lies over a corresponding groove as shown).  

    PNG
    media_image1.png
    428
    522
    media_image1.png
    Greyscale

In regard to claim 2, Crompton discloses the kit of claim 1, wherein the alignment feature is an alignment groove (Fig. 16, groove 39).  
In regard to claim 3, Crompton discloses the kit of claim 2, wherein the crimping jaw further comprises one or more bosses (Fig. 16, radial extension 66 is at least a boss of 55) positioned to engaged with the alignment groove (Fig. 16, 66 engages groove 39), thereby aligning one or more annular crimping points over the one or more corrugation valleys lying over the one or more annular grooves of the nipple of the fitting (Fig. 16, when 66 is aligned to 39, one or more crimping points defined at 69, 68, and 67 are aligned to the indicated valleys which lies over the indicated annular crimping grooves as shown).  
In regard to claim 4, Crompton discloses the kit of claim 1, wherein the fitting further comprises a gasket within the one or more annular crimping grooves (Fig. 16, one of o-rings 42 and in [0033] discloses 42 are o-rings).  
In regard to claim 5, Crompton discloses the kit of claim 4, wherein the gasket is an O-ring (In [0033] discloses 42 are o-rings).  
In regard to claim 6, Crompton discloses the kit of claim 1, wherein the fitting comprises two or more annular crimping grooves (Fig. 16, grooves at 69 and 42 are two or more crimping grooves), wherein: 
a first annular crimping groove does not comprise a gasket (Fig. 16, groove at 69 does not include a gasket); and -11- 37592401 1 10/14/2020Attorney Docket No. 053219-94050US1(00139) 
a second annular crimping groove comprises a gasket (Fig. 16, one of the grooves at 42 includes an o-ring 42).  
In regard to claim 7, Crompton discloses the kit of claim 6, wherein the gasket is an O-ring (In [0033] discloses 42 are o-rings).  
In regard to claim 11, Crompton discloses a kit (Figs. 15 and 16, all of the parts shown can be reasonably interpreted as a kit) comprising: 
a length of annular corrugated stainless steel tubing (Fig. 16, tube 50 is corrugated as shown and in paragraphs [0001] and [0002] discloses the tubing can be stainless steel) comprising: 
a plurality of corrugation peaks (Fig. 16, 50 has corrugation peaks defined by the portions between ribs 67, 68, 69, and 66); and 
a plurality of corrugation valleys (Fig. 16, valleys defined by the grooves of 50 formed by ribs 67, 68, 69, and 66), the plurality of corrugation valleys defining an inner diameter (Fig. 16, the indicated valleys define an inner diameter of 50) and having a uniform longitudinal valley-to-valley distance (See image attached to claim 1 above, the valleys define at least one uniform distance between each valley in the longitudinal distance); 
a crimping jaw (Fig. 16, 55 is a crimping jaw that crimps 50 as shown) comprising: 
one or more annular crimping points (Fig. 16, crimping points at 69, 68, and 67); and 
one or more alignment bosses (Fig. 16, radial extension 66 can be reasonably interpreted as an alignment boss); and -12- 37592401 1 10/14/2020Attorney Docket No. 053219-94050US1(00139) 
a fitting (Fig. 15, fitting 12) comprising: 
a nipple (Fig. 16, the nipple of 12 connected to 50) having an outer diameter capable of insertion within the inner diameter of the length of CSST (Fig. 16 shows the nipple of 12 inserted into the inner diameter of 50); 
one or more annular crimping grooves along a radially-outer surface of the nipple (Fig. 16, grooves at 69 and 42); and 
one or more alignment grooves along a radially-outer surface of the fitting (Fig. 16, groove 39);
wherein the one or more annular grooves are positioned along the nipple relative to one or more alignment grooves (Fig. 16, 69 and 42 are positioned along the nipple relative to groove 39) and the one or more crimping points are positioned along the crimping jaw relative to one or more alignment bosses (Fig. 16, crimping points at 69, 68, and 67 are positioned along 55 relative to 66 in an axial direction) such that when the one or more alignment bosses are seated within the one or more alignment grooves: 
the one or more crimping points are seated within one or more of the corrugation valleys (Fig. 16, when 66 fits into 39, the crimping points at 69, 68, and 67 are seated within the indicated corrugation valleys); and 
the one or more crimping points and the corrugation valleys are radially over the one or more annular corrugation grooves (Fig. 16, the crimping points defined by the contact at 69, 68, and 67 are formed over the corrugation grooves at 69 and 42).  
In regard to claim 12, Crompton discloses the kit of claim 11, wherein the fitting comprises two or more annular crimping grooves (Fig. 16, grooves at 69 and 42 are two or more crimping grooves), wherein: 
a first annular crimping groove does not comprise a gasket (Fig. 16, groove at 69 does not include a gasket); and 
a second annular crimping groove comprises a gasket (Fig. 16, one of the grooves at 42 includes an o-ring 42).  
In regard to claim 16, Crompton discloses a method comprising: 
obtaining the kit of claim 11 (See above for claim 11); 
advancing a cut end of the length of CSST over the nipple of the fitting (Fig. 16 shows a cut end of 50 fits over the indicated nipple of the fitting 12); 
placing the crimping jaw over the cut end of the length of CSST (Fig. 16 shows 55 is placed over the cut end length of 50) and the fitting such that: 
the one or more alignment bosses are seated within the one or more alignment grooves (Fig. 16 shows 66 fits in the groove at 39); 
the one or more crimping points are seated within one or more of the corrugation valleys (Fig. 16, when 66 fits into 39, the crimping points at 69, 68, and 67 are seated within the indicated corrugation valleys); and 
the one or more crimping points and the corrugation valleys are radially over the one or more annular corrugation grooves (Fig. 16, the crimping points defined by the contact at 69, 68, and 67 are formed over the corrugation grooves at 69 and 42); and 
applying force to the crimping jaws, thereby forming a gas-tight seal between the cut end of the CSST and the fitting (Fig. 16, in [0038] discloses applying pressure to 55 to form the connection shown similar to the applicant’s invention in order to provide a seal between the corrugated pipe to the fitting and in [0002] discloses the invention is for piping systems that include liquid or gas fluids).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crompton (US 2016/0138738 A1) in view of Duquette et al. (US 2010/0090459 A1 hereinafter “Duquette”).
In regard to claims 9-10 and 14-15, Crompton discloses the kit of claims 1 and 11, but does not expressly disclose further comprising: 
a cover comprising: 
a clip adapted and configured to engage with the alignment feature of the fitting;
a shroud coupled to the clip, the shroud adapted and configured to cover the cut end of the length of CSST at least to the one or more annular crimping grooves; and 
a rib extending from the shroud, the rib adapted and configured to sit within a corrugation valley of the cut end of the length of CSST.  
In the related field of stainless steel corrugated tubing and fittings, Duquette teaches a cover (Fig. 1, sleeve 18) comprising: 
a clip (See image below, there is a clip of 18 that fits into a groove) engaged with an alignment feature of a fitting (See image below, indicated alignment feature is a groove of a fitting);
a shroud (See image below, indicated shroud) coupled to the clip (See image below, the shroud is coupled to the clip such that the two parts are integrally formed together), the shroud covers a cut end of the length of CSST at least to one or more annular grooves (See image below, the shroud covers a cut end length of the shown corrugated tubing and in paragraph [0008] discloses the corrugated tubing is made of stainless steel); and 
a rib extending from the shroud (See image below, there is at least one rib that extends from the shroud of the cover), the rib sits within a corrugation valley of the cut end of the length of CSST (See image below, at least one of the ribs is deformed to fit in a corrugation valley of the corrugated tubing as shown).  

    PNG
    media_image2.png
    739
    627
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have modified the fitting of Crompton to include a cover having a clip, a shroud, and a rib in order to have the advantage of a quick actuating seal without requiring excess torque in the field of CSST fittings as taught by Duquette in [0007]-[0008].
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations of “adapted and configured to” are functional recitations that only requires the structure capable of performing the intended use or function. As indicated above, Duquette teaches all the structure of claims 9 and 10 that performs the functional recitations.

Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 8 and 13: 
In regard to claims 8 and 13, Crompton discloses the kit of claims 6 and 12 but does not show or suggest the first annular crimping groove aligns with an nth corrugation valley from the cut end; and the second annular crimping groove aligns with an (n+2)th corrugation valley from the cut end; wherein n is a positive integer. It would not have been obvious to one of ordinary skill in the art to have modified Crompton to the first annular crimping groove that does not have a gasket that aligns with an nth corrugation valley from the cut end; and the second annular crimping groove that has a gasket that aligns with an (n+2)th corrugation valley from the cut end; wherein n is a positive integer. Such a modification would require hindsight reasoning and reconstruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Zerrer (US 8,485,562) discloses a fitting for a corrugated tubing having at least two grooves where one groove has a gasket and another groove is without a gasket.
	Choi (US 8,814,223) discloses a fitting for a corrugated tubing having grooves that connects with the peaks and valleys of the corrugated tubing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679